NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          MAR 24 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

MARK GLENN GROCE,                                No. 13-55960

               Plaintiff - Appellant,            D.C. No. 3:09-cv-01630-BTM-
                                                 WMC
  v.

THEODORE BERNARD CLAUDAT,                        MEMORANDUM*
DBA Quality Instant Printing,

               Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Southern District of California
                    Barry T. Moskowitz, District Judge, Presiding

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Mark Glenn Groce appeals pro se from the district court’s summary

judgment in his wage-and-hour action alleging federal and state law claims. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo summary judgment,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Jones v. Blanas, 393 F.3d 918, 926 (9th Cir. 2004), and review for an abuse of

discretion the decision whether to apply equitable tolling or equitable estoppel,

Leong v. Potter, 347 F.3d 1117, 1121 (9th Cir. 2003).

      The district court correctly determined that all of Groce’s claims, with the

exception of his Unfair Competition Law (“UCL”) claim based on his last week of

employment, were time-barred because Groce was not incarcerated when his

claims accrued. See Cal. Civ. Proc. Code § 352.1(a) (requirements for statutory

tolling due to incarceration). His claims were ineligible for equitable tolling

because he failed to demonstrate that he exercised the requisite due diligence or

that he acted reasonably and in good faith in attempting to bring his claims. See

Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1045 (9th Cir. 2011)

(federal standard for equitable tolling); McDonald v. Antelope Valley Cmty. Coll.

Dist., 194 P.3d 1026, 1033 (Cal. 2008) (California standard for equitable tolling).

Claudat was not equitably estopped from raising the statute of limitations defense

because Groce did not reasonably rely upon Claudat’s conduct in failing to raise

his claims earlier. See Naton v. Bank of Cal., 649 F.2d 691, 696 (9th Cir. 1981)

(federal standard for equitable estoppel); Honeywell v. Workers’ Comp. Appeals

Bd., 105 P.3d 544, 550 (Cal. 2005) (California standard for equitable estoppel).




                                           2                                      13-55960
Thus, Groce’s claims were untimely except as to his UCL claim for the above-

referenced one-week period.

      The district court did not abuse its discretion in granting summary judgment

on Groce’s surviving UCL claim because the court weighed the equities and

correctly determined that Groce owed Claudat reimbursement for pay advances.

See Cortez v. Purolator Air Filtration Prods. Co., 999 P.2d 706, 717 (Cal. 2000)

(courts have very broad discretion in fashioning remedies for UCL violations);

Centennial Ins. Co. v. U.S. Fire Ins. Co., 105 Cal. Rptr. 2d 559, 561-62 (Ct. App.

2001) (a grant or denial of summary judgment that requires the lower court to

exercise its discretion is reviewed for an abuse of discretion).

      AFFIRMED.




                                           3                                 13-55960